[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 11-14048                     APRIL 10, 2012
                            Non-Argument Calendar                 JOHN LEY
                          ________________________                 CLERK


                      D.C. Docket No. 2:11-cr-14021-JEM-1

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                versus

ARTHUR CARL HASPEL,

                                                              Defendant-Appellant.


                         __________________________

                   Appeal from the United States District Court
                        for the Southern District of Florida
                        _________________________

                                 (April 10, 2012)

Before HULL, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Arthur Haspel appeals his sentence of imprisonment for 87 months

following his plea of guilty to 9 counts of knowingly and intentionally distributing
and dispensing oxycodone outside the scope of professional practice. 21 U.S.C.

§ 841(a)(1). Haspel argues that his sentence, at the high end of the guideline

range, is unreasonable. Haspel argues that the district court failed to consider the

statutory factors for sentencing, 18 U.S.C. § 3553(a), failed to credit expert

testimony that Haspel is amenable to treatment for mental illness, and failed to

account for Haspel’s undischarged sentence for Medicare fraud. Haspel also

argues that his sentence is substantively unreasonable. We affirm.

      We review the reasonableness of a sentence under a deferential standard of

review for abuse of discretion. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct.

586, 591 (2007). We review findings of fact for clear error. United States v.

Rothenberg, 610 F.3d 621, 624 (11th Cir. 2010). When “a term of imprisonment

is imposed on a defendant who is already subject to an undischarged term of

imprisonment,” the district court has the discretion to decide whether the terms

will run concurrently or consecutively. 18 U.S.C. § 3584(a), (b).

      Haspel’s sentence is reasonable. The district court stated that it had

considered the relevant sentencing factors, and the district court did not rely on

any impermissible factor. Haspel’s sentence at the high end of the guideline range

is also substantively reasonable.

      AFFIRMED.

                                          2